DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 6-12, 15, and 17-20 are allowed.
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.
Specifically, Cantwell (US 8,985,058 B2) discloses a divider panel assembly for being assembled within an interior of an animal enclosure for an animal (figures 4-5), the interior being located between a front member, a rear member, and two side members, the front member and the rear member defining a bottom and a top of the animal enclosure, the divider panel assembly comprising: a unitary body defined by a plurality of interconnecting horizontal and vertical wires, the unitary body including a height and width defined by a top horizontal wire, a bottom horizontal wire, a first vertical wire and a second vertical wire (figures 4-5) and a plurality of hook ends formed by at least two of the plurality of vertical wires of the unitary body, the plurality of hook ends engaged with the top of the animal enclosure such that the unitary body is hanging from the top of the animal enclosure by the plurality of hook ends when the unitary body is positioned in the interior of the animal enclosure (figures 4-5); wherein the height is less than a distance between the top and the bottom of the animal enclosure (figures 4-5); wherein the height is sufficient to block access of the animal between one portion of the interior to another portion of the interior when the unitary body is positioned in the interior of the animal enclosure (figures 4-5). Moreover, Cantwell discloses a method of assembling a divider panel to an animal enclosure, comprising providing the animal enclosure with at least a first member and a second member and the divider panel with a top horizontal wire, a bottom horizontal wire, a first vertical wire, a second vertical wire, and a plurality of hook ends, wherein the first member and the second member define a top and a bottom of the animal enclosure; and hanging the plurality of hook ends of the divider panel from one of a plurality of wires of the top of the animal enclosure such that the divider panel is positioned within an interior of the animal enclosure.	Askins (US 5,626,098 A) teaches a clip and a clip rotatably coupled to a first vertical wire or the second vertical wire, the clip including a first defined snap-fit opening for receiving the first or second vertical wire and a second defined snap-fit opening larger than the first defined snap-fit opening, the first defined snap-fit opening and the second defined snap-fit opening configured to be removably coupled to a wire of the animal enclosure (figures 13-14). Askins also teaches a method of coupling a snap-fit clip to a first vertical wire of a divider panel with a first snap-fit opening of the snap-fit clip, the snap-fit clip being rotatable and removably coupled about the first vertical wire; rotating the snap-fit clip about the first vertical wire until it contacts a vertical wire of the second member of the animal enclosure; and coupling the snap-fit clip to the vertical wire of the second member with a second snap-fit opening of the snap-fit clip (figures 10a-10b and 13-14).
However, the prior art of record does not teach the combined limitations of the claimed invention, specifically, the unitary body defining a space between the bottom horizontal wire of the unitary body and the bottom of the animal enclosure when the plurality of hook ends are engaged with the top of the animal enclosure and wherein the unitary body is configured to pivot relative to the top of the animal enclosure when the clip is not coupled to the wire of the animal enclosure or to one of the plurality of vertical wires of a first or second side member of an interior of the animal enclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647